           Case 1:20-cv-00056-RC Document 38 Filed 06/04/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 WILDEARTH GUARDIANS et al.,
      Plaintiffs,                                     Case No. 1:20-cv-056-RC
                                                      The Honorable Rudolph Contreras
                 v.

 DAVID BERNHARDT in his official
 capacity as Secretary of the Interior, et al.,

         Federal Defendants,

                 and

 AMERICAN PETROLEUM INSTITUTE,
 STATE OF WYOMING, and WESTERN
 ENERGY ALLIANCE,


       Defendant-Intervenors

 UNOPPOSED JOINT MOTION FOR AN EXTENSION OF THE DEADLINE TO FILE
            THE PARTIES’ PROPOSED BRIEFING SCHEDULE
       Pursuant to Federal Rule of Civil Procedure 6(b), Federal Defendants and Defendant-

Intervenors respectfully request that the deadline for filing the parties’ proposed briefing

scheduled be extended by one week from June 5, 2020 up to and including June 12, 2020. This is

Federal Defendants’ and Defendant Intervenors’ first request for an extension of this deadline.

They request this extension to facilitate further discussion among the parties on how best to

structure and otherwise manage this litigation, which involves a challenge to twenty-three

leasing decisions covering 2,067 lease parcels across four states.

       On June 4, 2020, counsel for Plaintiffs confirmed that they do not oppose this motion.

DATE: June 4, 2020                                      Respectfully submitted,




                                                  1
Case 1:20-cv-00056-RC Document 38 Filed 06/04/20 Page 2 of 3




                                 PRERAK SHAH
                                 Deputy Assistant Attorney General
                                 Environment & Natural Resources Division

                                 /s/ Michelle-Ann C. Williams
                                 MICHELLE-ANN C. WILLIAMS
                                 Trial Attorney, Natural Resources Section
                                 MICHAEL S. SAWYER
                                 Trial Attorney, Natural Resources Section
                                 United States Department of Justice
                                 Environment & Natural Resources Division
                                 P.O. Box 7611
                                 Washington, D.C. 20044-7611
                                 Tel.: 202-305-0420 (Williams)
                                 Tel.: 202-514-5273 (Sawyer)
                                 E-mail: michelle-ann.williams@usdoj.gov
                                 E-mail: michael.sawyer@usdoj.gov

                                 Attorneys for Federal Defendants

                                 /s/ Matthew VanWormer
                                 James C. Kaste
                                 Matthew VanWormer
                                 WYOMING ATTORNEY GENERAL'S OFFICE
                                 2320 Capitol Avenue
                                 Cheyenne, WY 82002
                                 Tel.: 307-777-3535 (Kaste)
                                 Tel.: 307-777-6199 (VanWormer)
                                 E-mail: james.kaste@wyo.gov
                                 E-mail: matt.vanwormer@wyo.gov

                                 Attorneys for Defendant-Intervenor State of Wyoming

                                 /s/ Steven J. Rosenbaum
                                 Steven J. Rosenbaum
                                 Bradley K. Ervin
                                 COVINGTON & BURLING LLP
                                 850 Tenth Street, NW
                                 Washington, D.C. 20001
                                 Tel.: 202-662-5568 (Rosenbaum)
                                 Tel.: 202-662-5860 (Ervin)
                                 E-mail: srosenbaum@cov.com
                                 E-mail: bervin@cov.com
                                 Attorneys for Defendant-Intervenor American
                                 Petroleum Institute

                             2
          Case 1:20-cv-00056-RC Document 38 Filed 06/04/20 Page 3 of 3



                                                      /s/ Alec W. Farr
                                                      Alec W. Farr
                                                      BRYAN CAVE LEIGHTON PAISNER LLP
                                                      1155 F Street, NW, Suite 700
                                                      Washington, DC 20004
                                                      Tel.: 202-508-6053
                                                      Fax: 202-508-6200
                                                      Email: awfarr@bclplaw.com

                                                      Attorney for Defendant-Intervenor Western Energy
                                                      Alliance




                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 4, 2020, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notification of this filing to the

attorneys of record.


                                             /s/ Michelle-Ann C. Williams
                                             Michelle-Ann C. Williams




                                                3
